 Case: 2:21-cv-04058-ALM-CMV Doc #: 1 Filed: 07/30/21 Page: 1 of 12 PAGEID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 ERIC QUALLS                                     )         CASE NO.
 3268 Earncliff Drive                            )
 Columbus, Ohio 43219,                           )         JUDGE:
                                                 )
                              Plaintiff,         )
                                                 )
                       v.                        )         COMPLAINT FOR DAMAGES
                                                 )         AND INJUNCTIVE RELIEF
 THE ANTHEM COMPANIES, INC.                      )
 8940 Lyra Drive, Suite 300                      )         JURY DEMAND ENDORSED
 Columbus, Ohio 43240                            )         HEREIN
                                                 )
          Serve Also:                            )
          The Anthem Companies, Inc.             )
          c/o CT Corporation System              )
          4400 Easton Commons Way, Suite         )
          125                                    )
          Columbus, Ohio 43219                   )
                                                 )
                              Defendant.         )

       Plaintiff, Eric Qualls, by and through undersigned counsel, as his Complaint against

Defendant The Anthem Companies, Inc., states and avers the following:

                                     PARTIES AND VENUE

1. Qualls is a resident of the city of Columbus, Franklin County, Ohio.

2. At all times herein, Qualls was acting in the course and scope of his employment.

3. Anthem is a foreign corporation that does business at 8940 Lyra Drive, Suite 300, Columbus,

   Delaware County, Ohio 43240.

4. Anthem is and, at all times herein, was an employer within the meaning of R.C. § 4112.01 et

   seq.
 Case: 2:21-cv-04058-ALM-CMV Doc #: 1 Filed: 07/30/21 Page: 2 of 12 PAGEID #: 2




5. This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 in that Qualls is alleging a

   Federal Law Claim under Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §

   2000e.

6. All material events alleged in this Complaint occurred in Franklin and/or Delaware Counties, Ohio.

7. This Court has supplemental jurisdiction over Qualls’s state law claims pursuant to 28 U.S.C.

   § 1367 as Qualls’s state law claims are so closely related to his federal law claims that they

   form part of the same case or controversy under Article III of the United States Constitution.

8. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

9. Within 300 days of the conduct alleged below, Qualls filed a Charge of Discrimination with the

   Equal Employment Opportunity Commission (“EEOC”), Charge No. 532-2021-01420 against

   Anthem (“Qualls EEOC Charge”).

10. Qualls dually filed the Qualls EEOC Charge with the EEOC and the Ohio Civil Rights

   Commission.

11. On or about May 17, 2021, the EEOC issued a Notice of Right to Sue letter to Qualls regarding

   the Qualls EEOC Charge.

12. Qualls received his Right to Sue letter from the EEOC in accordance with 42 U.S.C. § 2000e-

   5(f)(1), which has been attached hereto as Plaintiff's Exhibit A.

13. Qualls has filed this Complaint within 90 days of the issuance of the Notice of Right to Sue

   letter.

14. Qualls has properly exhausted his administrative remedies pursuant to 29 C.F.R. §

   1614.407(b).

                                                 FACTS

15. On or about December 31, 2019, Qualls began working for Anthem.



                                                  .2
 Case: 2:21-cv-04058-ALM-CMV Doc #: 1 Filed: 07/30/21 Page: 3 of 12 PAGEID #: 3




16. Qualls is African American.

17. Qualls is male.

18. Anthem employed Qualls as a community relations consultant.

19. Elizabeth Billman was health promotion manager for Anthem.

20. Billman was Qualls’s direct superior.

21. Billman is Caucasian.

22. Billman is female.

23. Billman was not involved in the decision to hire Qualls.

24. During Qualls’s employment with Anthem, Qualls was the only African American man who

   reported directly to Billman.

25. During Qualls’s employment with Anthem, Qualls was the only male community relations

   consultant.

26. Billman treated Qualls poorly compared to his similarly-situated female and non-African-

   American coworkers (“Disparate Treatment”).

27. Among the Disparate Treatment, Billman micromanaged Qualls’s work, but not Qualls’s

   similarly-situated coworkers’ work.

28. Among the Disparate Treatment, Billman communicated with Qualls in a hostile manner, but did

   not treat Qualls’s similarly-situated coworkers the same way.

29. In or about February 2020, Qualls reported the Disparate Treatment to Dewan Gibson (“First

   Report of Discrimination”).

30. Gibson was a manager at Anthem.

31. In the First Report of Discrimination, Qualls shared an email Billman sent to him, to show Gibson

   the hostile manner in which Billman communicated with him.



                                                 .3
 Case: 2:21-cv-04058-ALM-CMV Doc #: 1 Filed: 07/30/21 Page: 4 of 12 PAGEID #: 4




32. In the First Report of Discrimination, Qualls opposed race discrimination.

33. In the First Report of Discrimination, Qualls opposed gender discrimination.

34. In or about February 2020, Billman learned that Qualls made the First Report of Discrimination.

35. Billman aggressively told Qualls she was displeased that Qualls made the First Report of

   Discrimination.

36. Telling Qualls that she was displeased that Qualls made the First Report of Discrimination was an

   adverse action.

37. In or about March 2020, Billman gave Qualls a negative performance evaluation (“Negative

   Evaluation”).

38. In the Negative Evaluation, Billman gave Qualls a worse evaluation than any other employee in

   the department.

39. The Negative Evaluation did not contain any quantitative metrics.

40. The Negative Evaluation was entirely subjective.

41. The Negative Evaluation was an adverse action.

42. The Negative Evaluation was an adverse employment action.

43. Billman gave Qualls the Negative Evaluation intentionally.

44. Billman gave Qualls the Negative Evaluation willfully.

45. Billman gave Qualls the Negative Evaluation because of his race.

46. Billman gave Qualls the Negative Evaluation because of his gender.

47. Billman gave Qualls the Negative Evaluation in retaliation for his opposing discrimination.

48. In or about April 2020, Billman told Qualls that there are a lot of neo-Nazis in her hometown.

49. In or about April 2020, Billman told Qualls that her community was unhappy that Puerto Ricans

   moved into her town.



                                                  .4
 Case: 2:21-cv-04058-ALM-CMV Doc #: 1 Filed: 07/30/21 Page: 5 of 12 PAGEID #: 5




50. Qualls did not ask Billman about race relations in her hometown.

51. Billman told Qualls about neo-Nazis and Puerto Ricans in her hometown for the purpose of

    signaling to Qualls that she did not like racial minorities.

52. Billman told Qualls about neo-Nazis and Puerto Ricans in her hometown because of his race.

53. On or about May 19, 2021, Qualls submitted a request for a waiver to seek a position in a different

    department (“Reassignment Request”).

54. Qualls submitted the Reassignment Request because of the Disparate Treatment.

55. Qualls submitted the Reassignment Request because of the retaliation he was facing from Qualls.

56. On or about October 22, 2020, Anthem terminated Qualls’s employment (“Termination”).

57. The Termination was an adverse employment action.

58. The Termination was an adverse action.

59. On or about October 22, 2020, Billman and Human Resources Representative Jess Measley

    informed Qualls about the Termination via video call (“Termination Call”).

60. In the Termination Call, Billman and Measley alleged that the reason for the Termination was that

    Qualls falsified a log of the calls he made (“Stated Reason”).

61. Qualls did not falsify a log of the calls he made.

62. Anthem did not conduct an investigation about allegations that Qualls falsified a log of the calls he

    made.

63. Anthem did not give Qualls an opportunity to participate in an investigation about allegations that

    Qualls falsified a log of the calls he made.

64. The Stated Reason had no basis in fact.

65. The Stated Reason was not the real reason for the Termination.

66. The Stated Reason was pretextual.



                                                    .5
 Case: 2:21-cv-04058-ALM-CMV Doc #: 1 Filed: 07/30/21 Page: 6 of 12 PAGEID #: 6




67. Anthem has a progressive disciplinary policy (“Discipline Policy”).

68. A verbal warning is the lowest level of discipline in the Discipline Policy.

69. Qualls did not receive a verbal warning before the Termination.

70. A written warning is a higher level of discipline than a verbal warning in the Discipline Policy.

71. Qualls did not receive a written warning before the Termination.

72. A termination is the highest level of discipline in the Discipline Policy.

73. Anthem knowingly skipped progressive disciplinary steps in terminating Qualls.

74. Anthem knowingly terminated Qualls’s employment.

75. Anthem knowingly took an adverse employment action against Qualls.

76. Anthem knowingly took an adverse action against Qualls.

77. Anthem intentionally skipped progressive disciplinary steps in terminating Qualls.

78. Anthem intentionally terminated Qualls’s employment.

79. Anthem intentionally took an adverse employment action against Qualls.

80. Anthem intentionally took an adverse action against Qualls.

81. Anthem knew that skipping progressive disciplinary steps in terminating Qualls would cause

   Qualls harm, including economic harm.

82. Anthem knew that terminating Qualls would cause Qualls harm, including economic harm.

83. Anthem willfully skipped progressive disciplinary steps in terminating Qualls.

84. Anthem willfully terminated Qualls’s employment.

85. Anthem willfully took an adverse employment action against Qualls.

86. Anthem willfully took an adverse action against Qualls.

87. On or about October 22, 2020, Anthem terminated Qualls’s employment because of his race.

88. On or about October 22, 2020, Anthem terminated Qualls’s employment because of his gender.



                                                 .6
 Case: 2:21-cv-04058-ALM-CMV Doc #: 1 Filed: 07/30/21 Page: 7 of 12 PAGEID #: 7




89. On or about October 22, 2020, Anthem terminated Qualls’s employment because he opposed

   discrimination.

90. As a direct and proximate result of Anthem’s conduct, Qualls suffered and will continue to

   suffer damages, including economic, emotional distress, and physical sickness damages.

          COUNT I: GENDER DISCRIMINATION IN VIOLATION OF TITLE VII

91. Qualls restates each and every prior paragraph of this Complaint, as if it were fully

   restated herein.

92. Qualls is a member of a statutorily protected class based on his gender under Title VII.

93. Anthem treated Qualls differently than other similarly-situated employees based on his gender.

94. Anthem discriminated against Qualls on the basis of his gender throughout his employment

   with the company.

95. Anthem terminated Qualls’s employment without just cause.

96. Anthem terminated Qualls’s employment based on his gender.

97. Anthem’s discrimination against Qualls based on his gender violates Title VII.

98. As a direct and proximate result of Anthem’s conduct, Qualls suffered and will continue to

   suffer damages, including economic, emotional distress and physical sickness damages.

    COUNT II: GENDER DISCRIMINATION IN VIOLATION OF R.C. § 4112.01 et seq.

99. Qualls restates each and every prior paragraph of this Complaint, as if it were fully

   restated herein.

100. Qualls is a member of a statutorily protected class based on his gender under R.C. § 4112.02.

101. Anthem treated Qualls differently than other similarly-situated employees based on

    his gender.




                                                .7
 Case: 2:21-cv-04058-ALM-CMV Doc #: 1 Filed: 07/30/21 Page: 8 of 12 PAGEID #: 8




102. Anthem discriminated against Qualls on the basis of his gender throughout his employment

    with the company.

103. Anthem terminated Qualls’s employment without just cause.

104. Anthem terminated Qualls’s employment based on his gender.

105. Anthem’s discrimination against Qualls based on his gender violates R.C. § 4112.01 et seq.

106. As a direct and proximate result of Anthem’s conduct, Qualls suffered and will continue to

    suffer damages, including economic, emotional distress and physical sickness damages.

           COUNT III: RACE DISCRIMINATION IN VIOLATION OF TITLE VII

107. Qualls restates each and every prior paragraph of this Complaint, as if it were fully

    restated herein.

108. Throughout his employment, Qualls was fully competent to perform his essential job duties.

109. Anthem treated Qualls differently than other similarly-situated employees based on his race.

110. Anthem violated Title VII by discriminating against Qualls due to his race.

111. On or about October 22, 2020, Anthem terminated Qualls without just cause.

112. At all times material herein, similarly-situated non-African-American employees were not

    terminated without just cause.

113. Anthem terminated Qualls based on his race.

114. Anthem violated Title VII when it terminated Qualls based on his race.

115. As a direct and proximate result of Anthem’s conduct, Qualls has suffered and will continue

    to suffer damages, including economic, emotional distress, and physical sickness damages.

     COUNT IV: RACE DISCRIMINATION IN VIOLATION OF R.C. § 4112.01 et seq.

116. Qualls restates each and every prior paragraph of this Complaint, as if it were fully

    restated herein.

117. Throughout his employment, Qualls was fully competent to perform his essential job duties.

                                               .8
 Case: 2:21-cv-04058-ALM-CMV Doc #: 1 Filed: 07/30/21 Page: 9 of 12 PAGEID #: 9




118. Anthem treated Qualls differently than other similarly-situated employees based on his race.

119. Anthem violated R.C. § 4112.02(A) et seq. by discriminating against Qualls due to his race.

120. On or about October 22, 2020, Anthem terminated Qualls without just cause.

121. At all times material herein, similarly-situated non-African-American employees were not

    terminated without just cause.

122. Anthem terminated Qualls based on his race.

123. Anthem violated R.C. § 4112.01 et seq. when it terminated Qualls based on his race.

124. As a direct and proximate result of Anthem’s conduct, Qualls has suffered and will continue

    to suffer damages, including economic, emotional distress, and physical sickness damages.

               COUNT V: RETALIATION IN VIOLATION OF TITLE VII

125. Qualls restates each and every prior paragraph of this complaint, as if it were fully restated

    herein.

126. As a result of Anthem’s discriminatory conduct described above, Qualls complained about

    the discrimination he was experiencing.

127. Subsequent to Qualls’s reporting of discrimination, Billman scolded Qualls for making the

    First Report of Discrimination.

128. Subsequent to Qualls’s reporting of discrimination, Billman gave Qualls the Negative

    Evaluation.

129. Subsequent to Qualls’s reporting of discrimination, Anthem terminated Qualls’s

    employment.

130. Anthem’s actions were retaliatory in nature based on Qualls’s opposition to the unlawful

    discriminatory conduct.




                                                .9
Case: 2:21-cv-04058-ALM-CMV Doc #: 1 Filed: 07/30/21 Page: 10 of 12 PAGEID #: 10




131. Pursuant to Title VII, it is an unlawful discriminatory practice to retaliate against an employee

    for opposing discrimination.

132. As a direct and proximate result of Anthem’s conduct, Qualls suffered and will continue to

    suffer damages, including economic, emotional distress, and physical sickness damages.

          COUNT VI: RETALIATION IN VIOLATION OF R.C. § 4112.01 et seq.

133. Qualls restates each and every prior paragraph of this complaint, as if it were fully restated

    herein.

134. As a result of Anthem’s discriminatory conduct described above, Qualls complained about

    the discrimination he was experiencing.

135. Subsequent to Qualls’s reporting of discrimination, Billman scolded Qualls for making the

    First Report of Discrimination.

136. Subsequent to Qualls’s reporting of discrimination, Billman gave Qualls the Negative

    Evaluation.

137. Subsequent to Qualls’s reporting of discrimination, Anthem terminated Qualls’s

    employment.

138. Anthem’s actions were retaliatory in nature based on Qualls’s opposition to the unlawful

    discriminatory conduct.

139. Pursuant to R.C. § 4112.02(I), it is an unlawful discriminatory practice “to discriminate in

    any manner against any other person because that person has opposed any unlawful

    discriminatory practice defined in this section…”

140. As a direct and proximate result of Anthem’s conduct, Qualls suffered and will continue to

    suffer damages, including economic, emotional distress, and physical sickness damages.




                                                 .10
Case: 2:21-cv-04058-ALM-CMV Doc #: 1 Filed: 07/30/21 Page: 11 of 12 PAGEID #: 11




                                     DEMAND FOR RELIEF

WHEREFORE, Plaintiff Qualls respectfully requests that this Honorable Court grant the

following relief:

(a) Issue a permanent injunction:

   (i)     Requiring Anthem to abolish discrimination, harassment, and retaliation;

   (ii)    Requiring allocation of significant funding and trained staff to implement all changes

           within two years;

   (iii)   Requiring removal or demotion of all supervisors who have engaged in discrimination,

           harassment, or retaliation, and failed to meet their legal responsibility to investigate

           complaints promptly and/or take effective action to stop and deter prohibited personnel

           practices against employees;

   (iv)    Creating a process for the prompt investigation of discrimination, harassment, or

           retaliation complaints; and

   (v)     Requiring mandatory and effective training for all employees and supervisors on

           discrimination, harassment, and retaliation issues, investigations, and appropriate

           corrective actions;

(b) Issue an order requiring Anthem to restore Qualls to one of the positions to which he was

   entitled by virtue of his application and qualifications, and expunge his personnel file of all

   negative documentation;

(c) An award against Defendant of compensatory and monetary damages to compensate Qualls

   for physical injury, physical sickness, lost wages, emotional distress, and other consequential

   damages, in an amount in excess of $25,000 per claim to be proven at trial;

(d) An award of punitive damages against Defendant in an amount in excess of $25,000;



                                               .11
Case: 2:21-cv-04058-ALM-CMV Doc #: 1 Filed: 07/30/21 Page: 12 of 12 PAGEID #: 12




(e) An award of reasonable attorneys’ fees and non-taxable costs for Qualls claims as allowable

   under law;

(f) An award of the taxable costs of this action; and

(g) An award of such other relief as this Court may deem necessary and proper.

                                                        Respectfully submitted,


                                                        /s/ Trisha Breedlove_________
                                                        Trisha Breedlove (0095852)
                                                        Paul Filippelli (0097085)
                                                        THE SPITZ LAW FIRM, LLC
                                                        1103 Schrock Road, Suite 307
                                                        Columbus, Ohio 43229
                                                        Phone: (216) 291-4744
                                                        Fax: (216) 291-5744
                                                        Email: trisha.breedlove@spitzlawfirm.com
                                                        Email: paul.filippelli@spitzlawfirm.com
                                                        Attorneys for Plaintiff Eric Qualls


                                        JURY DEMAND

   Plaintiff Qualls demands a trial by jury by the maximum number of jurors permitted.


                                                        /s/ Trisha Breedlove_______
                                                        Trisha Breedlove (0095852)
                                                        Paul Filippelli (0097085)




                                                .12
